 

Exhibit 10.2

 

REVOLVING PROMISSORY NOTE

 

U.S. $ 25,000,000 As of September 1, 2016

 

FOR VALUE RECEIVED, ServisFirst Bancshares, Inc., a Delaware corporation, having
an address at 850 Shades Creek Parkway, Birmingham, Alabama 35209 (“Maker”),
hereby promises to pay to the order of NEXBANK SSB (“Payee”), at its address at
2515 McKinney Avenue, Suite 1100, Dallas, Texas 75201 or such other address as
it may designate in writing, the principal sum of TWENTY-FIVE MILLION DOLLARS
and NO/100 ($25,000,000), or so much thereof as may be advanced by Payee from
time to time hereunder or under the Loan Agreement to or for the benefit or
account of Maker, and interest from the date hereof on the balance of principal
from time to time outstanding, in United States currency, at the rates and at
the times hereinafter described.

 

This Revolving Promissory Note (this “Note”) is issued by Maker pursuant to (and
payment of this Note is governed by) that certain Loan Agreement between Maker
and Payee dated as of the date hereof (as modified, amended, renewed, extended,
and restated from time to time, the “Loan Agreement”), the terms of which are
incorporated herein by express reference as if fully set forth herein.
Capitalized terms used and not otherwise defined herein shall have the
respective meanings given to them in the Loan Agreement, unless otherwise
defined herein or the context in which such terms are used in this Note
indicates otherwise.

 

1.          Principal and Interest.

 

(a)          The maximum aggregate principal amount of this Note shall not
exceed TWENTY-FIVE MILLION DOLLARS ($25,000,000). Maker may from time to time
during the term of this Note borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions of the Loan Agreement; provided, however, that the total outstanding
borrowings under this Note shall not at any time exceed the principal amount
stated above. All principal, interest and other sums due under this Note shall
be due and payable in full on the Maturity Date, to the extent not previously
paid.

 

(b)          Subject to Section 1(c) below, the unpaid principal amount of this
Note from time to time outstanding shall bear interest at the Note Rate, unless
the Default Rate becomes applicable. Interest shall be calculated for the actual
number of days elapsed on the basis of a 365-day year, including the first date
of the applicable period to, but not including, the date of repayment. The Loan
shall bear interest at the Default Rate upon the occurrence and during the
continuance of an Event of Default.

 

(c)          Principal and interest on this Note shall be paid as provided in
the Loan Agreement.

 

2.          Maximum Lawful Rate. It is the intent of Maker and Payee to conform
to and contract in strict compliance with applicable usury law from time to time
in effect. In no way, nor in any event or contingency (including but not limited
to prepayment, default, demand for payment, or acceleration of the maturity of
any obligation), shall the rate of interest taken, reserved, contracted for,
charged or received under this Note and the other Loan Documents exceed the
highest lawful interest rate permitted under applicable law. If Lender shall
ever receive anything of value which is characterized as interest under
applicable law and which would apart from this provision be in excess of the
highest lawful interest rate permitted under applicable law, an amount equal to
the amount which would have been excessive interest shall, without penalty, be
applied to the reduction of the principal amount owing on this Note in the
inverse order of its maturity and not to the payment of interest, or refunded to
the Borrower or the other payor thereof if and to the extent such amount which
would have been excessive exceeds such unpaid principal. All interest paid or
agreed to be paid to the holder hereof shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
stated term (including any renewal or extension) of the Loan so that the amount
of interest on account of such obligation does not exceed the maximum permitted
by applicable law. As used in this Section, the term “applicable law” shall mean
the laws of the State of Texas or the federal laws of the United States,
whichever laws allow the greater interest, as such laws now exist or may be
changed or amended or come into effect in the future.

 

 1

 

 

3.          Payments. All payments on account of the indebtedness evidenced by
this Note shall be made to Payee not later than 2:00 p.m. Dallas, Texas time on
the day when due, or if such day is other than a Business Day, then on the next
succeeding Business Day, in lawful money of the United States and shall be first
applied to the payment of late charges, costs of collection or enforcement and
other similar amounts due, if any, under this Note as and to the extent provided
in the Loan Agreement, then to accrued but unpaid interest payable hereunder and
the remainder to reduce the principal amount of this Note then outstanding.

 

4.          Maturity Date. The indebtedness evidenced hereby shall mature on the
Maturity Date, or if the Maturity Date of this Note is accelerated under the
terms of the Loan Agreement, then on such earlier date. On the Maturity Date, or
such earlier date, as the case may be, the entire outstanding principal balance
hereof, together with accrued and unpaid interest and all other sums evidenced
by this Note, shall, if not sooner paid, become due and payable.

 

5.          General Provisions.

 

(a)          In the event (i) the principal balance hereof is not paid when due,
whether on the Maturity Date or such earlier date, if any, to which the Maturity
Date may be accelerated pursuant to the Loan Agreement (as the case may be), or
(ii) an Event of Default occurs, then the principal balance hereof shall
thereafter bear interest at the Default Rate until such date, if any, on which
the Event of Default is cured or otherwise ceases, at which time any remaining
principal balance shall again bear interest at the Note Rate. In addition, for
any installment (exclusive of the payment due upon the Maturity Date) which is
not paid by the tenth (10th) day following the Payment Date on which it is due,
a late charge shall be due and payable to the holder of this Note on demand to
cover the extra expense involved in handling delinquent payments. Such late
charge shall equal the lesser of (a) five percent (5%) of the amount of such
installment, or (b) five hundred dollars ($500).

 

(b)          Maker agrees that the obligation evidenced by this Note is an
exempt transaction under the Truth-in-Lending Act, 15 U.S.C. § 1601, et seq.

 

(c)          This Note and all provisions hereof shall be binding upon Maker and
all persons claiming under or through Maker, and shall inure to the benefit of
Payee, together with its successors and assigns, including each owner and holder
from time to time of this Note.

 

(d)          Time is of the essence as to all dates set forth herein.

 

 2

 

 

(e)          To the fullest extent permitted by applicable law, Maker agrees
that its liability shall not be in any manner affected by any indulgence,
extension of time, or renewal, granted or consented to by Payee; and Maker
consents to any indulgences and all extensions of time, renewals, waivers, or
modifications that may be granted by Payee with respect to the payment or other
provisions of this Note, and to any substitution, exchange or release of the
collateral, or any part thereof, with or without substitution, and agrees to the
addition or release of any makers, endorsers, guarantors, or sureties, all
whether primarily or secondarily liable, without notice to Maker and without
affecting its liability hereunder.

 

(f)          To the fullest extent permitted by applicable Law, Maker hereby
waives and renounces for itself, its successors and assigns, all rights to the
benefits of any statute of limitations and any moratorium, reinstatement,
marshaling, forbearance, valuation, stay, extension, redemption, appraisement,
or exemption and homestead laws now provided, or which may hereafter be
provided, by the laws of the United States and of any state thereof against the
enforcement and collection of the obligations evidenced by this Note.

 

(g)          If this Note is placed in the hands of attorneys for collection or
is collected through any legal proceedings, Maker promises and agrees to pay, in
addition to the principal, interest and any other sums due and payable
hereunder, all costs incurred by Lender to collect, or attempt to collect this
Note, including all reasonable attorneys’ fees and disbursements actually
incurred by the Lender.

 

(h)          To the fullest extent permitted by applicable law, (i) all parties
now or hereafter liable with respect to this Note, whether Maker, principal,
surety, guarantor, endorsee or otherwise hereby severally waive presentment for
payment, demand, notice of nonpayment or dishonor, protest and notice of
protest, and (ii) no failure to accelerate the indebtedness evidenced hereby,
acceptance of a past due installment following the expiration of any cure period
provided by this Note, any Loan Document or applicable law, or indulgences
granted from time to time shall be construed (A) as a novation of this Note or
as a reinstatement of the indebtedness evidenced hereby or as a waiver of such
right of acceleration or of the right of Payee thereafter to insist upon strict
compliance with the terms of this Note, or (B) to prevent the exercise of such
right of acceleration or any other right granted hereunder or by the laws of the
State of Texas.

 

(i)          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF TEXAS AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

 

(j)          THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Signature page follows.]

 

 3

 

 

Maker has delivered this Note as of the day and year first set forth above.

 

  MAKER:       SERVISFIRST BANCSHARES, INC.,   a Delaware corporation        
By: /s/ William M. Foshee   Name: William M. Foshee   Title:   Executive Vice
President and     Chief Financial Officer

 

Signature Page to Revolving
Promissory Note

 



 

